SUMMARY ORDER
In March 1999, plaintiff-appellant Gizella Weisshaus filed suit in the United States District Court for the Eastern District of New York against eighteen defendants. Her complaint asserted conspiracy and racketeering in violation of 18 U.S.C. § 1962, various civil rights violations, unjust enrichment, and state law tort claims including intentional infliction of emotional distress. Weisshaus’s allegations arose from (1) a series of proceedings in New York state court and in a rabbinical court arbitration concerning her shared owner*870ship of a three-story house at 207 Lee Avenue in Brooklyn, NY, and (2) the dissolution of a realty partnership at 808 Driggs Avenue. Plaintiff has been unsuccessfully pressing a bevy of legal claims related to the Lee Avenue property, in state and federal court, since as early as 1989. And her unavailing efforts to set aside or modify the Driggs Avenue dissolution in state court stretch back to 1995. Her current federal action, implicating the same issues, also fails.
Her claims concerning the 207 Lee Avenue property were appropriately dismissed on grounds of collateral estoppel. See Boguslavsky v. Kaplan, 159 F.3d 715, 720 (2d Cir.1998) (setting forth the prerequisites for collateral estoppel: (1) the issues in both proceedings must be identical; (2) the issue must have been actually litigated and actually decided in the prior proceeding; (3) there must have been “a full and fair opportunity to litigate the issue” in the prior proceeding; and (4) the resolution of the issue must have been “necessary to support a valid and final judgment on the merits”) (internal quotation marks omitted). Weisshaus’s civil RICO causes of action relating to the 808 Driggs Avenue property transaction also fail because she has not sufficiently alleged that the relevant defendants engaged in two or more acts constituting a pattern of racketeering activity. See 18 U.S.C. § 1961(5). And her remaining state law and civil rights claims, to the extent that they have been preserved on appeal, see LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir.1995) (although we do not hold pro se litigants to formal briefing standards set forth in the Federal Rules of Appellate Procedure, we “need not manufacture claims of error” for them), are without merit. Finally, we deny Weisshaus’s motions brought pursuant to Fed. R.App. P. 48(a).
We have considered all of appellant’s arguments and find them to be meritless. Accordingly, we AFFIRM the judgment of the district court.